Title: To Alexander Hamilton from William S. Smith, 29 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 29th. 1800
          
          Having had the Honor to acknowledge the receipt of your Letter of the 23d. inst. and answering that part of it, relative to the Clothiers department—I have the Honor to inform you that the reason why the order of the 7th. relative to the returns for Camp equipage and utensils were not before this made out, proceeded from a want of a proper communication from the Quarter Master Generals department, as will appear by the enclosed Letters, under date of the 24th. & 25th. inst. received on the morning of the 26th.
          I have the pleasure to inform you, the Brigade return is compleated & at present in the hands of the Agent of the D Qr Mr. Genl.
          I have the Honor to be, with great respect—Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye.
            12th.
          
        